Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14: there is insufficient antecedent basis for “the plurality of wheels” (line 1) in this claim; it is most likely that this claim was meant to depend from claim 12, which does introduce a plurality of wheels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziewolski (FR 2486132 A1; references to text are to the translation appended to the reference).
Regarding independent claim 1: Dziewolski teaches a system for launching a balloon including a balloon envelope (page 1: “aircraft hangar”), the system comprising: 
a support structure (including walls 1, 2, 3) defining an interior space (see figs. 1, 3), the support structure having a plurality of lateral sides (shown in figs. 4, 7-9); 
a crane structure (37) configured to lift the balloon in the interior space (page 4: “overhead traveling cranes 37 which … make it possible to lift the various parts of the plane placed in the cell”; see fig. 3: since it is shown lifting an aircraft it is considered to be configured to lift a balloon); and 
a door assembly (23) attached to the support structure, the door assembly including first (fig. 4: the left cell / fig. 8-9: the top cell), second (fig. 4: the right cell / fig. 8-9: the right cell), and third (fig. 8-9: the bottom cell) hangar doors configured to block wind from a respective direction of each hangar door entering the interior space (when the hangar doors are closed, they will block wind from entering the hangar), wherein each of the first hangar door, second hangar door, and third hangar door are arranged at respective ones of the plurality of lateral sides (see figs. 4, 8-9).
Regarding claim 3: Dziewolski provides the system of claim 1, wherein the plurality of lateral sides includes four sides (see figs. 7-9), and three of the four lateral sides are arranged with one of the first hangar door, the second hangar door, and the third hangar door, respectively such that a fourth lateral side does not include a hangar door (in the embodiment of fig. 4, the hangar includes a number of sides including four, amongst which are three doors and a left and a right side which include no hangar doors).
Regarding claim 4: Dziewolski provides the system of claim 1, wherein the door assembly includes a first side curtain (2) between first and second hangar doors (fig. 8: walls 2 between the top and the right cells) and a second side curtain (2) between the second and third hangar doors (fig. 8: walls 2 between the right and the bottom cells).
Regarding claim 18: Dziewolski provides the system of claim 1, further comprising a second crane (37), each of the crane and the second crane having an arm arranged over the interior space (fig. 3: three cranes 37, each of which having an arm arranged over the interior space).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziewolski in view of Smith (US 1,861,069).
Regarding claim 2: Dziewolski provides the system of claim 1, but is silent to a balloon.
Smith teaches an aircraft hangar which houses balloons (see fig. 4, page 1, ℓ. 1-14). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hangar of Dziewolski to accommodate balloons as taught by Smith for the purpose of enabling the hangar to service more types of aerial vehicles.
Regarding claim 12: Dziewolski provides the system of claim 1, but is silent to a plurality of wheels.
Smith teaches an aircraft hangar having a support structure and a plurality of wheels (10) configured to enable the support structure to be driven (page 2, ℓ. 25-45). Since Dziewolski is silent to details of the sliding doors, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sliding doors of Dziewolski with a plurality of driven wheels as taught by Smith for the purpose of avoiding manual operation of the doors.
Regarding claim 13: Dziewolski, as modified by Smith, provides the system of claim 12, wherein the plurality of wheels enable the support structure to be driven using a 2-wheel drive system (Smith page 2, ℓ. 39-45: each of the wheels may be directly driven by an electric motor, providing at least two driven wheels).
Regarding claim 14: Dziewolski, as modified by Smith, provides the system of claim 1, wherein the plurality of wheels enable the support structure to be driven using a 4-wheel drive system (Smith page 2, ℓ. 39-45: each of the wheels may be directly driven by an electric motor, providing at least four driven wheels).
Regarding claim 15: Dziewolski, as modified by Smith provides the system of claim 12, wherein the support structure includes at least two bottom support beams (fig. 5: each door 7, 8 includes a bottom beam adjacent the wheels 9, 10 and which joins the two walls of the double walled structure forming the door) each including two wheels of the plurality of wheels that are configured to rotate the support structure (Smith page 2, ℓ. 39-45: each of the wheels may be directly driven by an electric motor, providing at least two driven wheels).
Regarding claim 16: Dziewolski, as modified by Smith provides the system of claim 15, wherein each wheel of the two wheels of each of the bottom support beams includes an independent drive system (Smith page 2, ℓ. 39-45: each of the wheels may be directly driven by an electric motor) such that each wheel of the two wheels of each of the bottom support beams can be rotated and pivoted independently of other wheels of the two wheels of each of the bottom support beams (since each wheel has its own electric motor, each wheel may be rotated or pivoted about its rotational axis independently of other wheels).
Regarding claim 17: Dziewolski provides the system of claim 1, wherein the support structure includes two side supports (fig. 3: 8) defining an interior space (see fig. 3) for lifting and filling a balloon envelope, each side support including two side beams (fig. 8: the vertical beams) connected by top support beams and bottom support beams (fig. 3: top and bottom horizontal beams connect the two vertical beams), and the side supports are connected by a lateral support beam (the roof 6), but Dziewolski fails to teach the bottom support beams including two wheels configured to move the support structure.
Smith teaches an aircraft hangar support structure which includes two side supports (7, 8) defining an interior space (see fig. 4) for lifting and filling a balloon envelope, each side support including two side beams (the vertical walls 7, 8) connected by top support beams (fig. 6: at 15, 16 the doors 7, 8 have vertical beams adjacent the wheels 15, 16 and which join the two walls of the double walled structure forming the door) and bottom support beams (fig. 5: each door 7, 8 includes a bottom beam adjacent the wheels 9, 10 and which joins the two walls of the double walled structure forming the door), (multiple each of 9, 10) configured to move the support structure (see fig. 7), and the side supports are connected by a lateral support beam (fig. 6: elements of wall 1 interconnect the doors 7, 8 at their top ends). Since Dziewolski is silent to details of the sliding doors, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sliding doors of Dziewolski with a plurality of driven wheels as taught by Smith for the purpose of avoiding manual operation of the doors.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziewolski in view of Rush (US 1,736,133).
Regarding claim 5: Dziewolski provides the system of claim 1, but is silent to details of the doors.
Rush teaches an aircraft hangar comprising a plurality of door housings (17, 17a, 17b), for a plurality of doors (70) which are configured to be extended from and retracted at least partially into a respective door housing of the plurality of door housings (see figs. 1-2, page 1, ℓ. 61-73). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the hangar of Dziewolski with doors such as taught by Rush for the purpose of providing retractable doors.
Regarding claim 6: Dziewolski, as modified by Rush, provides the system of claim 5, wherein the support structure includes three beams (Smith 21) arranged at a top end of the support structure, and each of the respective door housings is arranged adjacent to one of the three beams (Smith fig. 2, page 1, ℓ. 74-85: as incorporated into Dziewolski, each door would have at least one door of Rush, including a respective frame 21 of Rush).
Regarding claim 7: Dziewolski, as modified by Rush, provides the system of claim 5, wherein each of the first hangar door, the second hangar door, and the third hangar door are configured to be (Rush page 1, ℓ. 61-73).
Regarding claim 8: Dziewolski, as modified by Rush, provides the system of claim 5, wherein the door assembly is attached to the support structure via a plurality of structural spacing bars (such as at Smith 18, 23).
Regarding claim 9: Dziewolski, as modified by Rush, provides the system of claim 8, wherein the plurality of structural spacing bars rigidly connect hangar door frames to the support structure (Smith fig. 2: structure at 15).
Regarding claim 10: Dziewolski, as modified by Rush, provides the system of claim 8, further comprising a plurality of wheels (Smith 25) and wherein the plurality of structural spacing bars hold hangar door frames a non-zero distance from the support structure (see fig. 2: the door 70 is spaced from the structure at 15) in order to allow the plurality of wheels to be out of alignment with one another (the door is spaced from the support structure, which is considered to permit this due to the wording of this limitation).
Regarding claim 11: Dziewolski, as modified by Rush, provides the system of claim 10, wherein the structural spacing bars are arranged to reduce stresses on the hangar doors when the wheels are out of alignment (since the reel 12 of Smith is not directly connected to the beam 21, if the wheels 25 are out of alignment it would not cause stress on the hangar door 70, therefore the structural spacing bars at 18 or 23 are considered to reduce stresses on the hangar doors in the event of misalignment of the wheels 25).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziewolski in view of Pahmeier et al. (US 5,359,542).
Regarding claim 20: Dziewolski provides the system of claim 1, but is silent to details of the cranes. Pahmeier teaches an aircraft hangar having cranes comprising a platform (15) having a pair of lateral support bars (such as at 98 in fig. 5), each lateral support bar of the pair being connected to top support beams (such as at 54, 55, in the ceiling in fig. 5) of the support structure by a respective support bar cable (110) such that the respective support bar cables can be operated to raise and lower the platform relative to the interior space (c. 11, ℓ. 22-41). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the cranes of Dziewolski with a platform suspended from two cranes as taught by Pahmeier, both as a known configuration of aircraft hangar cranes and for the purpose of securely suspending a platform, for example for maintenance on the aircraft.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12 and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 9-10 of U.S. Patent No. 10,232,955. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the claims of the application.
Specifically, patented claim 1 contains all limitations of present claims 1, 12, 15 and 17-20;
patented claim 10 contains the limitations of present claim 2;
patented claim 5 contains the limitations of present claim 3;
patented claim 6 contains the limitations of present claim 4; and
patented claim 9 contains the limitations of present claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huangfu et al. (CN 110481753 A) teaches a balloon hangar similar to the invention, but is not Choe (KR 2011087776 A) teaches an aircraft hangar with no aircraft hangar doors on one side. Ellsworth (US 1,837,152), Curran (US 2,282,756), Whelan (US 2,574,307), Walsh (US 3,543,455), Davidson (US 3,543,461), teach aircraft hangars with hangar doors around the perimeter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647